Citation Nr: 1635271	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  14-21 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Robert G. Drummer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1991 to April 1998 during the Gulf War Era.

This case comes before the Board of Veterans' Appeals (Board) from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board remanded this case in December 2015 for additional development.  That development now being complete, the case returns for appellate review.


FINDING OF FACT

The Veteran does not have a current disability of bilateral hearing loss.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not established.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015). Specifically, VA's duty to notify was satisfied by a letter dated in June 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Concerning the duty to assist, the Veteran's service treatment records (STRs), VA treatment records, and private treatment records identified by him have been associated with the claims file.  See 38 U.S.C.A § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  He has not identified any other records or evidence he wished to submit or have VA obtain. 

The Veteran was afforded VA examinations for hearing loss in August 2012, May 2014, and January 2016.  An adequate VA examination/opinion was provided in January 2016.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The examination report is sufficient to make a fully informed decision on this claim, as it includes a review of the Veteran's medical history, the clinical findings made on examination, and an opinion with a supporting explanation that is consistent with the evidence of record and can be weighed against contrary opinions.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an adequate opinion must support its conclusion with an analysis that can be weighed against contrary opinions); see also Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion even when the rationale does not explicitly 'lay out the examiner's journey from the facts to a conclusion'") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)); Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that the Board is "entitled to assume" the competency of a VA examiner without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  Accordingly, the January 2016 VA examination and opinion are adequate for the purposes of this decision. 

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).


II. Procedural Due Process

The Board remanded this claim in December 2015 for further development.  Specifically, the December 2015 remand directed that the RO contact the May 2014 VA examining audiologist and seek clarification about the meaning of the reference to normal hearing test results dated May 29, 2014.  The remand also directed the RO to obtain an addendum opinion from the audiologist who conducted the May 2014 hearing examination and address the issue of whether the Veteran has a current disability.  The remand also directed the VA examiner to identify specific inconsistencies mentioned in part 3 of her report ("Evidence Review") and specifically address the October 2012 opinion from the Veteran's private physician, which diagnosed the Veteran as having bilateral hearing loss.  As discussed below, the RO substantially complied with these directives and issued a Supplemental Statement of the Case (SSOC) in February 2016.

Accordingly, the Board finds there has been substantial compliance with its remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries, 22 Vet. App. at 105 (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

III. Service Connection

The Veteran reports that he has bilateral hearing loss that was caused by noise exposure and acoustic trauma during active service.  In his March 2013 Notice of Reconsideration statement, the Veteran wrote that as a 13B cannon crew member, he fired the 198 Howitzer, the 102 Howitzer, and the 109 Howitzer at Fort Sill, Oklahoma.  He further stated that he fired the M16 rifle with grenade launcher, M60 machine gun, 50 caliber machine gun, and the AT4 rocket launcher during live fire missions.  He reported that shortly after his live fire training in active service, he began to "experience ringing in both ears."  The Veteran made similar lay statements in his November 2012 NOD and in his June 2014 Substantive Appeal on his VA Form 9.  For the following reasons, the Board finds that service connection however is not established. 

Service connection means that a Veteran has a current disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131(West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2015). 

Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303(a) (2015) . 

For the chronic diseases listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a), including sensorineural hearing loss as an organic disease of the nervous system, if the chronic disease manifested in service, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  See 38 C.F.R. § 3.303(b) (2015); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)).  When the condition noted during service is not shown to be chronic, or its chronicity may be legitimately questioned, then a continuity of symptoms after service must be shown to establish service connection under this provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service is a relaxed evidentiary showing that itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period").  To establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms.  See Fountain v. McDonald, No. 13-0540 (Vet. App. 2015).

In addition, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for the chronic diseases listed in § 3.309(a), including sensorineural hearing loss, if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  This presumption may be rebutted by affirmative evidence to the contrary.  See 38 C.F.R. § 3.307(d) (2015).

Impaired hearing is defined as a disability under VA law when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2015).  The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  See Hensley  v. Brown, 5 Vet. App. 155, 157 (1993). 



The Veteran's service treatment records do not show any complaints or findings of hearing loss.  Post service, the Veteran first reported bilateral hearing loss in his March 2012 claim.  He was afforded a VA examination in August 2012, where the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
CNT
CNT
CNT
CNT
CNT
LEFT
CNT
CNT
CNT
CNT
CNT

The term "CNT" indicates that the examiner could not test the threshold level at the specified frequencies.  The examiner stated that test results were not adequate for rating purposes and not indicative of organic hearing loss.  The examiner explained that all acoustic reflexes were present bilaterally and that responses from the Veteran were inconsistent even after reinstruction.  It was further noted that the puretone averages and the speech reception threshold in the left ear did not agree.  Speech audiometry revealed speech recognition ability of 100 percent in both ears; the examiner stated that the use of speech discrimination score was appropriate for this Veteran.  The diagnosis was normal hearing in the right and left ear.

Thereafter, the Veteran submitted an October 2012 audiological assessment signed by a clinical audiologist, accompanied by a written statement from John Chastain, M.D., both associated with Wellstar Medical Group.  The audiogram showed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
35
45
55
LEFT
70
60
60
70
75

Speech discrimination test results were normal for both ears at 100 percent.  Dr. Chastain noted the testing showed generally symmetric, pretty severe sensorineural hearing loss with excellent speech discrimination scores.  Further, he noted the Veteran's history of loud noise exposure and opined that he believed that it is likely that the Veteran's hearing loss is related to his noise exposure in the military (artillery).  

In May 2014, the Veteran was afforded another VA examination, where the puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
CNT
CNT
CNT
CNT
CNT
LEFT
CNT
CNT
CNT
CNT
CNT

The examiner stated that test results were not adequate for rating purposes and not indicative of organic hearing loss.  The examiner explained that the Veteran responded to puretones as if he were profoundly deaf, which was inconsistent with his speech test results.  Speech audiometry revealed speech recognition ability of 100 percent in both ears; the examiner stated that the use of speech discrimination score was appropriate for this Veteran.  The diagnosis was normal hearing in the right and left ear.  The examiner went on to not that a series of military audiometric results were reviewed, the earliest dated May 1991 and the latest dated 1998, and that all results were normal during the military and at the
time of the Veteran's separation form service.  She also noted the two, post-service audiograms in August 2012 and October 2012, indicating that the results of these two tests were not in agreement with each other and inconsistent with other tests performed at the same evaluations, and for that reason should be considered
of questionable reliability.  She stated that based on normal hearing results at the time of his separation from service, and on normal test results obtained by this examiner on May 29, 2014, she judged the Veteran's hearing to be normal.

More recently, an in accordance with the Board's December 2015 remand, the Veteran underwent a VA examination in January 2016.  Puretone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
CNT
CNT
CNT
CNT
CNT
LEFT
CNT
CNT
CNT
CNT
CNT

Speech audiometry revealed speech recognition ability of CNT in both ears.  The examiner stated that the test results were not valid for rating purposes (not indicative of organic hearing loss).  She explained that the Veteran was very inconsistent in responding and was not responding at a level that would be expected based on his SRT of 20 dB HL in each ear which is normal hearing for speech.  In addition, Otoacoustic Emission (OAE) testing was completed and all responses were within normal limits with the exception of an absent response at 3K for the left ear.  The examiner stated that normal OAE responses indicate normal outer hair cell function which likely means the Veteran has normal hearing, except possibly at 3K in the left ear.  She noted that all thresholds obtained from Veteran were 40 dB HL or worse which is not possible with SRTs of 20 dB HL and normal OAE results at all frequencies for both ears except 3K in the left ear.

The VA examiner diagnosed the Veteran with normal hearing in both ears.  She noted that the Veteran entered the military in 1991 with normal hearing at all frequencies tested and exited the military in 1998 with normal hearing at all frequencies tested.  Furthermore, there were no significant threshold shifts between his entrance exam in 1991 and his exit exam in 1998.  In fact the only significant changes in hearing were improvements, meaning his hearing was actually better on his exit exam than on his entrance exam.  She stated that today's exam results that could be obtained were a 20 dB HL speech recognition threshold and normal otoacoustic emissions at all frequencies (0.75-8K) and that, with these results, it is likely Veteran has normal hearing, at least at 0.75-8K.  She said that it was also impossible with these results together for all thresholds to be 40 dB HL or worse which is what was obtained by the Veteran today, even with repeated instruction and attempts to get valid results.  The examiner stated that the May 2014 VA hearing test was also an invalid test but the Veteran scored 100 percent on word recognition testing at 55 dB HL and all reflexes were normal.  She explained that when the May 2014 VA audiologist referenced normal hearing test results, she was referring to the excellent word recognition score obtained by the Veteran and normal reflexes.  A word recognition score of 100 percent and normal reflexes are consistent with and more evidence that the Veteran likely has normal hearing.  The examiner stated that it was her opinion that the Veteran does not have a current hearing loss disability, except possibly at 3K in the left ear, even though he is unwilling to provide consistent, reliable, or valid responses to puretone stimuli.  Also, she stated that even if the Veteran had hearing loss at 3K for the left ear, it was less likely than not caused by or a result of military noise exposure as the Veteran had normal hearing on entrance and exit exams with improvements in hearing during military service rather than decreases in hearing during military service.   

The examiner also elaborated that the specific inconsistencies mentioned in part 3 (evidence review) of the May 2014 VA examiner's report is that speech recognition threshold did not match puretone average, all reflexes were normal, and word recognition ability was 100 percent yet the Veteran was responding to puretones at a much worse level than would be expected based on these results.  Therefore, she noted that the Veteran was not providing  consistent, reliable, or valid responses. 

In regard to the October 2012 opinion from Dr. Chastain which indicated the presence of hearing loss, the VA examiner stated that the hearing test done by the audiologist that day was invalid based on her professional review of the audiogram and/or hearing test.  She stated that the same inconsistencies that are present on his May 2014 test and January 2016 test were present on that test (SRTs do not match PTAs & unlikely to have "pretty severe hearing loss with 100% speech discrimination" as stated by physician).   It was the examiner's opinion that the private audiologist did not realize that the test she conducted was not an accurate representation of the Veteran's hearing and gave the physician (Dr. Chastain) the test results.  As physicians do not conduct hearing tests, Dr. Chastain took the results from the audiologist as valid.  Further, the examiner stated that in addition to the inconsistencies on the May 2014 hearing test, the 2012 hearing test, and the present (i.e., January 2016) hearing test, additional testing conducted today (i.e. otoacoustic emission testing) confirms that the Veteran likely has normal hearing even though he is unwilling to provide consistent, reliable, or valid responses to puretone stimuli.  She concluded that the Veteran does not have hearing loss and therefore, hearing loss was not caused by or a result of military noise exposure.  

Here, the Veteran's in-service noise exposure is established.  His DD Form 214 shows that his military occupational specialty (MOS) was 13B, a cannon crew member.  The Department of Defense has determined that based on the Veteran's MOS, it is "Highly Probable" that he was exposed to acoustic trauma in service.  See VA Fast Letter 10-35 (September 2, 2010) (discussing the Duty MOS Noise Exposure Listing).  Thus, the evidence of record and the circumstances of the Veteran's service clearly establish noise exposure.  See 38 U.S.C.A. § 1154a (West 2014); 38 C.F.R. § 3.303(a) (2015). 

However, the Board finds the Veteran has not had disabling hearing loss at any time during the pendency of this claim.  The post-service VA examination reports do not meet the criteria for a ratable hearing loss disability as defined in section 3.385 of the VA regulation.  All three VA examiners - in August 2012, May 2014, and January 2016 - noted that the Veteran's test results were not adequate for rating purposes and not indicative of organic hearing loss, and diagnosed the Veteran as having normal hearing bilaterally.  The January 2016 VA examiner in particular provided a detailed and well-reasoned explanation as to why all three VA test results, in addition to the October 2012 private test results, were not an accurate representation of the Veteran's hearing.  Further, this examiner reviewed the entire record and explained why the Veteran likely had normal hearing, with citation to specific findings in support of her conclusion, i.e., the word recognition scores of 100 percent, normal reflexes, and otoacoustic emission testing, and that the Veteran appeared to be unwilling to provide consistent, reliable, or valid responses to puretone stimuli.  

Although the October 2012 audiogram showed impaired hearing in accordance with VA standards (i.e., 38 C.F.R. § 3.385), it is found to be of essentially no probative weight in light of the explanation concerning its deficiencies and/or inconsistencies, as described by the January 2016 VA examiner.  The VA examiner's explanation is found to be probative as it is supported by well-reasoned rationale and underpinned by specific findings in the medical evidence of record, including the speech recognition ability of 100 percent in both ears reported at the time of the October 2012 private audiological assessment.  

While the Veteran is competent to report subjective hearing loss, he is not competent to determine whether it is disabling for VA compensation purposes, as this is not a matter of lay observation but rather can only be established through objective clinical testing - namely, by way of an audiogram and Maryland CNC speech discrimination test.  See 38 C.F.R. § 3.385; see also See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007)( observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are 'medical in nature'); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Moreover, the Board accords more weight to the VA audiological examination reports than to the Veteran's lay statements in support of his claim.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the medical issue in question).

To the extent that the January 2016 VA examiner suggested the possibility of a current left ear hearing loss disability, she provided an opinion that even if present it was less likely than not caused by or a result of military noise exposure as the Veteran had normal hearing on entrance and exit exams with improvements in hearing during military service rather than decreases in hearing during military service.  This opinion is found to carry great probative value, as it supported by a well-explained rationale with reference to specific findings and evidence in the record, including the in-service audiograms.  The opinion provided by Dr. Chastain relating the Veteran's left ear hearing loss (if present) to in-service acoustic trauma is found to be of little probative value in comparison, as he did not review and consider the Veteran's in-service audiograms.  And as a lay person in the field of medicine, the Veteran does not have the training or expertise to render a competent opinion as to whether he has hearing loss etiologically related to his in-service noise exposure, as this is a medical determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  

The most fundamental requirement for any claim for service connection is that the Veteran must have proof he has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see, too, McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

Here, because the most probative evidence does not show a current ratable hearing loss disability in either ear during the pendency of this claim, service connection is not warranted.  See 38 C.F.R. § 3.385; see also Shedden, 381 F.3d at 1166-67 (holding that entitlement to service connection requires, among other things, evidence of a current disability); Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  And even if present, the most probative evidence of record establishes that it was not related to the Veteran's in-service noise exposure.  As such, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for hearing loss is denied.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board is grateful to the Veteran for his honorable service and sacrifice, and regrets that it cannot render a favorable decision on this matter.  However, the Board is bound by the law, and this decision is dictated by the relevant statute and regulations.  The Board is without authority to grant benefits on any other basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994); see also Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


